DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/18/21 have been fully considered but they are not persuasive. Applicant is arguing that the newly added limitation “to perform a double take of the objects,” is not disclosed by the applied references, Isa and Fields. The examiner disagrees and would like to direct the Applicant’s attention to the following rejection of the claims. 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Isa et al., US 2018/0362053 A1 in view of Fields et al. US 2014/0272810.

Regarding claim 1, a control device (visual perception assistance system and target object detection system) comprising:
a) a controller (controller “U” comprising visual perception target determination unit 24, fig.1; para. 0029) configured to:
b) detect, as an event, (Detect line-of-sight direction of driver Q7, Fig.7)) that a target present outside a vehicle has been overlooked by a driver of the vehicle during driving, (extract overlooked visual perception target, Q8-Q9, Q14, Fig.7; determining a visual perception target by using a saliency model for …visually perceived at a glance is a visual perception target;  Abstract; paragraphs 0015,20; the controller U controls the projection mapping device 11, the head-up display 12, and the speaker 13 in order to guide a line-of-sight of the driver toward a visual perception target (an overlooked visual perception target), which may be overlooked by the driver; para. 0037; the preceding vehicle 62 and the vehicle 61 ahead on the left 
side are determined as visual perception targets, para.0054.  In a detection system, visual guidance may be performed by displaying a direction of an overlooked visual perception target by the head-up display 12 (an example of a display unit), in place of displaying an index at a position of an overlooked visual perception target; para. [0083]); 
the detection of the event further includes the controller being configured to,

c) acquire an image of a driver (acquire image Q2; The eye camera 2 may acquire an image of the driver’s eyes, extract a reference point such as the corner of the eye or an inner corner of the eye…; paragraphs 0032, 0045);

after the driver looks at the side glass after viewing the objects for the predetermined period of time, biological information of the driver, (f) determine, from the biological information, that the driver has an increase in one of a (i) heart rate, (ii) blood pressure, and (iii) breathing rate (driver state detection unit 3 includes a heart rate sensor provide on a driver seat and detects a heart rate of the driver; see, paragraphs 0033-34), and

g) control outputting of a target image toward the driver, the target image including the target overlooked in the detected event (plural overlooked targets? Q14, rank visual perception targets Q16; and display indexes by ranking Q17, Fig.7; paragraphs 0071-79; in a detection system, visual guidance may be performed by displaying a direction of an overlooked visual perception target by the head-up display 12 (an example of a display unit), in place of displaying an index at a position of an overlooked visual perception target; para. [0083]).
	Regarding the newly added limitation: 
d) Isa does not specifically disclose determine, from the acquired image, the driver looks at the side glass to perform a double take of the objects after the driver has viewed the objects for a predetermined period of time. However, it would be obvious to the skilled in the art the driver looks at the side glass and may performs a double take, to make sure they don’t miss the said object. As shown before in the previous office action, Fields teaches Real-Time Driver Observation and Scoring For Driver's Education. Specifically, Fields discloses that  
See, Para.  [0041]; FIGS. 5A-B.  
Furthermore, Fields teaches ”…Because each gaze location log may include geographic coordinates corresponding to where the student driver 106 was looking at a particular time during the driving session, it may be advantageous to group the gaze location logs according to their coordinates.  For example, it is likely that many gaze location logs were made when the student driver 106 was looking at one of the mirrors or the road ahead.  Accordingly, the method 700 may sort the gaze location logs into groups for right side minor [sic] gazes, left side mirror gazes, rear mirror gazes, road gazes, and other gazes.  The method 700 may be able to total the amount of time the student driver 106 was looking at each location and determine an average amount of time the eyes of the student driver 106 were not focused on the road ahead.  See, Paragraph [0054] and FIG. 7. 
Fields doesn’t use the term double take; however as indicated above it would be obvious to those with ordinary skill in the art, performing a double take or glancing or looking at the objects in question a couple of times where the driver looks at the side of the vehicle after the 	Therefore, it would have been obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Isa by providing the methods taught by Fields as discussed above by detecting where, for example, a student driver has looked at the same object for more than a threshold period of time, where the driver looks at the side of the vehicle repeatedly after the driver initially has viewed the objects for a predetermined period of time, in order to allow the system to capture various activities of the driver, thus enhancing the driving alertness and overall safety. 
 
As to claim 2, wherein the controller is further configured to control an output unit provided in the vehicle and having a display function such that the target image is displayed toward the driver (head-up display 12, Fig.1).
 
As to claim 3, the claimed a communication unit having a communication function, wherein the controller controls the communication unit such that the target image is transmitted to a terminal device of the driver (visual guidance unit 25, Fig.1).

As to claim 4, the claimed, wherein the target image is an image captured from the vehicle (visual perception target, Figs. 1 and 7).

As to claim 5, see rejection of claim 4. 

As to claim 6, wherein the controller is further configured to detect the event from an the acquired image of including the driver which is captured in the vehicle (determining a visual perception target by using a saliency model for …visually perceived at a glance is a visual perception target; abstract; paragraphs 0015,20).

In regards to claim 7, wherein the controller is further configured to detect the event based on an input operation of the driver performed in the vehicle (The driver state detection unit 3 inputs data such of line-of-sight, heart rate, facial expression for calculation; para. 0034).

As to claim 8, see rejection of claim 1.  

As to claim 9, the claimed output unit configured to display the target image toward the driver (head-up display unit 12, Fig.1). 

As to claim 8, see rejection of claim 1 (head-up display unit 12, Fig.1).

Claim 11 is a method claim of the claim 1 and, therefore, claim 11 is rejected for the same reasons as in claim 1. 
Allowable Subject Matter
Claims 14 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PMN
November 4, 2021